               Case:20-01947-jwb            Doc #:322 Filed: 09/21/2020                Page 1 of 14




                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                Chapter 11
    BARFLY VENTURES, LLC, et. al.,1                             Case No. 20-01947
                             Debtor.                            (Jointly Administered)
                                                           /

    MONTHLY FEE STATEMENT OF PACHULSKI STANG ZIEHL & JONES LLP FOR
      COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
    EXPENSES AS COUNSEL TO DEBTORS FOR AUGUST 1, 2020 TO AUGUST 31, 2020


    Name of Applicant:                                          Pachulski Stang Ziehl & Jones LLP

    Authorized to provide services to:                          Debtors

    Effective Date of Retention:                                June 3, 2020

    Period for which compensation is sought:2                   August 1, 2020 – August 31, 2020

    Amount of compensation sought as actual,                    $32,489.50
    reasonable, and necessary:                                      80% = $25,991.60
                                                                    20% = $ 6,497.90

    Amount of expense reimbursement sought:                     $355.84

    Total interim request:                                      $26,347.44




1
      The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC
      (8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings,
      LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334);
      HopCat-Ann Arbor, LLC (5229); HopCat-Chicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-
      Detroit, LLC (8519); HopCat-GR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-Indianapolis,
      LLC (d/b/a HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a
      HopCat,-KC, LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-
      Louisville, LLC (0252); HopCat-Madison, LLC (9108); HopCat-Minneapolis, LLC (8622); HopCat-Port St.
      Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC
      (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon) (4255).
2     Under the Court’s Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses of
      Professionals [Docket No. 113], monthly fee statements are to be filed on or before the 20th of each month. The
      Court’s order authorizing employment of Pachulski Stang Ziehl & Jones LLP, however, was not entered until
      July 22, 2020. Therefore, PSZJ delayed filing its fee statement until its retention was approved.



DOCS_SF:104191.1
             Case:20-01947-jwb   Doc #:322 Filed: 09/21/2020     Page 2 of 14




Dated: September 17, 2020               WARNER NORCROSS + JUDD LLP

                                        /s/ Rozanne M. Giunta
                                        Rozanne M. Giunta (P29969)
                                        Stephen B. Grow (P39622)
                                        Elisabeth M. Von Eitzen (P70183)
                                        1500 Warner Building
                                        150 Ottawa Avenue, NW
                                        Grand Rapids, Michigan 49503
                                        Telephone: (616) 752-2000

                                        --and--

                                        PACHULSKI STANG ZIEHL & JONES LLP

                                        John W. Lucas (admitted pro hac vice)
                                        Jason Rosell (admitted pro hac vice)
                                        150 California Street, 15th Floor
                                        San Francisco, California 94111
                                        Telephone: (415) 263-7000

                                        Counsel to the Debtors and Debtors in Possession




                                       2
DOCS_SF:104191.1
                   Case:20-01947-jwb   Doc #:322 Filed: 09/21/2020    Page 3 of 14


                               Pachulski Stang Ziehl & Jones LLP
                                             150 California St.
                                                 Floor 15th
                                          San Francisco, CA 94111
                                                                     August 31, 2020
Jeffrey Sorum                                                        Invoice 125858
Barfly Ventures                                                      Client   07979
35 Oakes St. SW #400                                                 Matter   00002
Grand Rapids, MI 49503
                                                                              JWL

RE: Chapter 11

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 08/31/2020
                 FEES                                                 $34,465.00
                 EXPENSES                                                $355.84
                 LESS COURTESY DISCOUNT                                $1,975.50
                 TOTAL CURRENT CHARGES                                $32,845.34

                 BALANCE FORWARD                                      $39,714.39
                 TOTAL BALANCE DUE                                    $72,559.73
                   Case:20-01947-jwb    Doc #:322 Filed: 09/21/2020      Page 4 of 14


Pachulski Stang Ziehl & Jones LLP                                              Page:     2
Barfly Ventures LLC                                                            Invoice 125858
07979 - 00002                                                                  August 31, 2020




  Summary of Services by Professional
  ID        Name                            Title                Rate           Hours               Amount

 JHR        Rosell, Jason H.                Partner             725.00          13.40             $9,715.00

 JWL        Lucas, John W.                  Partner             825.00          30.00            $24,750.00

                                                                               43.40             $34,465.00
                   Case:20-01947-jwb            Doc #:322 Filed: 09/21/2020   Page 5 of 14


Pachulski Stang Ziehl & Jones LLP                                                      Page:     3
Barfly Ventures LLC                                                                    Invoice 125858
07979 - 00002                                                                          August 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                                Hours                       Amount

 AD                 Asset Disposition [B130]                                   14.10                     $11,152.50

 BL                 Bankruptcy Litigation [L430]                                0.20                       $145.00

 BO                 Business Operations                                         2.30                      $1,817.50

 CA                 Case Administration [B110]                                  0.90                       $652.50

 CG                 Corporate Governance/Board Mtr                              1.90                      $1,567.50

 CO                 Claims Admin/Objections[B310]                              13.50                     $10,927.50

 CP                 Compensation Prof. [B160]                                   1.50                      $1,117.50

 CPO                Comp. of Prof./Others                                       0.10                        $72.50

 EC                 Executory Contracts [B185]                                  3.30                      $2,462.50

 FN                 Financing [B230]                                            0.60                       $495.00

 GC                 General Creditors Comm. [B150]                              0.30                       $247.50

 H                  Hearings                                                    4.30                      $3,487.50

 RPO                Ret. of Prof./Other                                         0.30                       $247.50

 SL                 Stay Litigation [B140]                                      0.10                        $72.50

                                                                               43.40                     $34,465.00
                    Case:20-01947-jwb   Doc #:322 Filed: 09/21/2020   Page 6 of 14


Pachulski Stang Ziehl & Jones LLP                                           Page:     4
Barfly Ventures LLC                                                         Invoice 125858
07979 - 00002                                                               August 31, 2020


  Summary of Expenses
  Description                                                                                  Amount
Conference Call [E105]                                                                    $52.19
Lexis/Nexis- Legal Research [E                                                          $139.95
Pacer - Court Research                                                                  $122.90
Transcript [E116]                                                                         $40.80

                                                                                        $355.84
                    Case:20-01947-jwb          Doc #:322 Filed: 09/21/2020               Page 7 of 14


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     5
Barfly Ventures LLC                                                                                Invoice 125858
07979 - 00002                                                                                      August 31, 2020


                                                                                          Hours            Rate       Amount

  Asset Disposition [B130]
 08/07/2020   JWL     AD        Emails with client regarding sale/auction for surplus       0.30        825.00        $247.50
                                property at rejected locations (.3)

 08/07/2020   JWL     AD        Call with R. Hersch regarding sale issues and next          0.50        825.00        $412.50
                                steps on sale process (.3); emails with client and
                                lender regarding potential sale of FF&E (.2)

 08/07/2020   JWL     AD        Consider strategies for asset sale and timing of            0.50        825.00        $412.50
                                closing (.3)

 08/07/2020   JHR     AD        Correspondence with Gordon Foods re: adequate               0.10        725.00         $72.50
                                assurance

 08/10/2020   JHR     AD        Review correspondence from lenders re: FF&E                 0.10        725.00         $72.50

 08/11/2020   JWL     AD        Call with UCC counsel regarding sale issues (.3)            0.30        825.00        $247.50

 08/13/2020   JHR     AD        Correspondence with client re: FF&E issues                  0.10        725.00         $72.50

 08/14/2020   JWL     AD        Call with R. Hersch regarding sale process (.2);            0.90        825.00        $742.50
                                email to lenders regarding the same (.1); call with J.
                                Gansman regarding PPP and sale process (.2); call
                                with WNJ regarding contract cure issues (.4)

 08/14/2020   JHR     AD        Review Liberty sale objection and related research          0.30        725.00        $217.50

 08/16/2020   JHR     AD        Review APA re: insurance issues and related                 0.40        725.00        $290.00
                                correspondence with Rock Creek

 08/16/2020   JHR     AD        Review APA schedules list                                   0.20        725.00        $145.00

 08/17/2020   JWL     AD        Review and respond to sale update from Mastodon             1.40        825.00       $1,155.00
                                (.3); call with UCC regarding sale process (.3); call
                                with Rock Creek regarding APA schedules (.8)

 08/18/2020   JWL     AD        Emails regarding continuance of sale hearing and            1.00        825.00        $825.00
                                rejecting unwanted locations (.2); review and
                                comment on APA schedules (.8)

 08/19/2020   JWL     AD        Emails with client and WNJ regarding continuation           0.70        825.00        $577.50
                                of sale hearing (.1); call with WNJ regarding
                                continuing sale hearing (.2); emails with client
                                regarding rejection and abandonment of FF&E (.4)

 08/19/2020   JHR     AD        Review correspondence with lenders re: rejection of         0.30        725.00        $217.50
                                leases and abandonment of FF&E

 08/20/2020   JWL     AD        Call regarding rejection or potential sale of dormant       1.50        825.00       $1,237.50
                                locations (.7); call with M. Sellers regarding same
                                (.2); call with R. Hersch regarding sale process (.2);
                                another call with R. Hersch regarding sale timeline
                    Case:20-01947-jwb          Doc #:322 Filed: 09/21/2020               Page 8 of 14


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     6
Barfly Ventures LLC                                                                                Invoice 125858
07979 - 00002                                                                                      August 31, 2020


                                                                                          Hours            Rate        Amount
                                issues (.4)
 08/21/2020   JWL     AD        Call with Gordon Foods counsel regarding sale               0.20        825.00         $165.00
                                process (.2)

 08/21/2020   JHR     AD        Call with Committee and Mastodon re: sale udpate            0.40        725.00         $290.00

 08/24/2020   JWL     AD        Review stip to continue sale hearing (.1); respond to       1.00        825.00         $825.00
                                lender email regarding APA schedules, 2x (.4); calls
                                with UCC an contract counterparties regarding
                                continuation of sale hearing (.3); email to lenders
                                regarding sale process (.2)

 08/24/2020   JHR     AD        Correspondence with WNJ re: bidding procedures              0.20        725.00         $145.00

 08/24/2020   JHR     AD        Correspondence with J. Lucas re: sale issues                0.20        725.00         $145.00

 08/25/2020   JWL     AD        Call with lenders' counsel regarding next steps for         1.00        825.00         $825.00
                                sale (.3); respond to lender questions regarding sale
                                process and next steps (.4); call N. Lidvall regarding
                                sale process (.3)

 08/25/2020   JHR     AD        Call with Mercantile Bank re: sale issues                   0.20        725.00         $145.00

 08/25/2020   JHR     AD        Review FSB sale objection and related research              0.50        725.00         $362.50

 08/26/2020   JHR     AD        Review objections to adequate assurance                     0.50        725.00         $362.50
                                information

 08/26/2020   JHR     AD        Review GFS sale objection                                   0.20        725.00         $145.00

 08/27/2020   JHR     AD        Call with client re: Mercantile account                     0.20        725.00         $145.00

 08/28/2020   JHR     AD        Attend committee sale update call                           0.40        725.00         $290.00

 08/31/2020   JHR     AD        Prepare for sale update call with Mastodon                  0.20        725.00         $145.00

 08/31/2020   JHR     AD        Attend sale update call with Mastodon                       0.30        725.00         $217.50

                                                                                           14.10                     $11,152.50

  Bankruptcy Litigation [L430]
 08/04/2020   JHR     BL        Review correspondence with landlord re: liquor              0.20        725.00         $145.00
                                license issues

                                                                                            0.20                       $145.00

  Business Operations
 08/08/2020   JWL     BO        Call with counsel to Gordon Foods regarding                 0.50        825.00         $412.50
                                payment (.4); and email to lenders regarding the
                                same (.1)
                    Case:20-01947-jwb         Doc #:322 Filed: 09/21/2020             Page 9 of 14


Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Barfly Ventures LLC                                                                             Invoice 125858
07979 - 00002                                                                                   August 31, 2020


                                                                                       Hours            Rate       Amount

 08/10/2020   JWL     BO        Call with J. Rosell and Rock Creek regarding cash        0.50        825.00        $412.50
                                flow (.5)

 08/10/2020   JHR     BO        Revise MOR and related correspondence with Rock          0.50        725.00        $362.50
                                Creek

 08/11/2020   JWL     BO        Review business operation cash forecast (.2);            0.30        825.00        $247.50
                                respond to email from Gordon Foods and lenders
                                regarding operations (.1)

 08/21/2020   JWL     BO        Emails to client regarding disposition of Royal Oak      0.20        825.00        $165.00
                                property (.2)

 08/28/2020   JHR     BO        Research customer deposit issues                         0.30        725.00        $217.50

                                                                                         2.30                     $1,817.50

  Case Administration [B110]
 08/06/2020   JHR     CA        Call with Rock Creek re: monthly operating reports       0.40        725.00        $290.00

 08/14/2020   JHR     CA        Update work in progress report.                          0.50        725.00        $362.50

                                                                                         0.90                      $652.50

  Corporate Governance/Board Mtr
 08/01/2020   JWL     CG        call with board regarding PPP loan issues (.7);          1.20        825.00        $990.00
                                follow up call with Rock Creek regarding same (.1);
                                email to lender regarding result of board meeting
                                (.4)

 08/10/2020   JWL     CG        Attend board meeting regarding use of PPP funds          0.70        825.00        $577.50
                                (.7)

                                                                                         1.90                     $1,567.50

  Claims Admin/Objections[B310]
 08/02/2020   JHR     CO        Review correspondence with lender re: PPP issues         0.10        725.00         $72.50

 08/03/2020   JWL     CO        Draft response FSB PPP use objection (3.8)               3.80        825.00       $3,135.00

 08/03/2020   JHR     CO        Review Committee response to objections to fee           0.40        725.00        $290.00
                                statements re PPP issues.

 08/03/2020   JHR     CO        Research re: PPP issues                                  0.40        725.00        $290.00

 08/05/2020   JWL     CO        Review FSB PPP response (.3); call with UCC              1.30        825.00       $1,072.50
                                regarding same and prep for hearing (.7); work on
                                hearing prep for PPP dispute (.3)
                  Case:20-01947-jwb            Doc #:322 Filed: 09/21/2020                 Page 10 of 14


Pachulski Stang Ziehl & Jones LLP                                                                     Page:     8
Barfly Ventures LLC                                                                                   Invoice 125858
07979 - 00002                                                                                         August 31, 2020


                                                                                             Hours            Rate        Amount

 08/06/2020   JWL     CO        Call with FSB counsel regarding hearing and                   0.80         825.00         $660.00
                                potential settlement on ruling (.6); email to the client
                                regarding the hearing (.2)

 08/07/2020   JWL     CO        Call with Rock Creek regarding use of PPP funds               1.50         825.00        $1,237.50
                                (.2); call with UCC counsel regarding next steps re
                                PPP and paths to closing a restructuring deal (.5);
                                prepare substantive email to client regarding the
                                same (.8)

 08/08/2020   JHR     CO        Review Mark Sellers loan documents                            0.20         725.00         $145.00

 08/09/2020   JHR     CO        Correspondence with J. Lucas re: PPP issues                   0.20         725.00         $145.00

 08/10/2020   JHR     CO        Call with Rock Creek re: PPP issues                           0.50         725.00         $362.50

 08/10/2020   JWL     CO        Call with PPP lender counsel regarding path forward           0.50         825.00         $412.50
                                (.5)

 08/10/2020   JWL     CO        Review inquiry by prepetition secured lender and              0.50         825.00         $412.50
                                prepare response for client's review (.5)

 08/12/2020   JWL     CO        Call with J. Gansman regarding PPP issues (.2)                0.20         825.00         $165.00

 08/13/2020   JWL     CO        Call with FSB counsel regarding PPP loan issues               0.50         825.00         $412.50
                                (.5)

 08/13/2020   JHR     CO        Review waterfall analysis re: PPP issues                      0.30         725.00         $217.50

 08/17/2020   JWL     CO        Draft complaint regarding PPP funds and use (2.1)             2.10         825.00        $1,732.50

 08/29/2020   JWL     CO        Research regarding enforcement of claims against              0.20         825.00         $165.00
                                the SBA (.2)

                                                                                              13.50                     $10,927.50

  Compensation Prof. [B160]
 08/05/2020   JHR     CP        Analyze FSB reply in support of objections to fee             1.10         725.00         $797.50
                                statements re PPP issues.

 08/10/2020   JHR     CP        Review order granting fee statements                          0.10         725.00          $72.50

 08/12/2020   JWL     CP        Prepare and review July fee statement (.3)                    0.30         825.00         $247.50

                                                                                               1.50                      $1,117.50

  Comp. of Prof./Others
 08/07/2020   JHR     CPO       Review UST objection to Committee retention                   0.10         725.00          $72.50
                                applications
                  Case:20-01947-jwb            Doc #:322 Filed: 09/21/2020             Page 11 of 14


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     9
Barfly Ventures LLC                                                                               Invoice 125858
07979 - 00002                                                                                     August 31, 2020


                                                                                           0.10                       $72.50

  Executory Contracts [B185]
 08/05/2020   JHR     EC        Call with client re: lease issues                         0.50         725.00        $362.50

 08/09/2020   JHR     EC        Call with client re: lease issues                         0.40         725.00        $290.00

 08/14/2020   JHR     EC        Review correspondence with WNJ re: status of              0.20         725.00        $145.00
                                executory contracts

 08/19/2020   JWL     EC        Call with N. Lidval regarding rejection of dormant        0.20         825.00        $165.00
                                locations (.2)

 08/24/2020   JHR     EC        Review correspondence re: Ionia property                  0.30         725.00        $217.50

 08/24/2020   JHR     EC        Review draft motion to reject leases and related          0.30         725.00        $217.50
                                correspondence with WNJ

 08/26/2020   JHR     EC        Review motion to reject leases                            0.20         725.00        $145.00

 08/27/2020   JHR     EC        Call with J. Lucas re: equipment removal issues           0.20         725.00        $145.00

 08/27/2020   JHR     EC        Call with KC landlord counsel re: equipment               0.20         725.00        $145.00
                                removal sisues

 08/27/2020   JWL     EC        Calls with landlord for Kansas City location              0.50         825.00        $412.50
                                regarding rejection of lease and abandonment (.5)

 08/27/2020   JHR     EC        Review KC lease for equipment removal issues              0.30         725.00        $217.50

                                                                                           3.30                     $2,462.50

  Financing [B230]
 08/11/2020   JWL     FN        Call with lenders regarding proposed DIP financing        0.60         825.00        $495.00
                                (.3); prepare and send email to client regarding the
                                same (.3)

                                                                                           0.60                      $495.00

  General Creditors Comm. [B150]
 08/17/2020   JWL     GC        Emails with UCC regarding Sellers bankruptcy case         0.10         825.00         $82.50
                                (.1)

 08/24/2020   JWL     GC        Respond to UCC questions regarding case status on         0.20         825.00        $165.00
                                a number of matters (.2)

                                                                                           0.30                      $247.50

  Hearings
 08/06/2020   JWL     H         Prepare for (1.3) and attend hearing on PPP use of        3.00         825.00       $2,475.00
                  Case:20-01947-jwb           Doc #:322 Filed: 09/21/2020           Page 12 of 14


Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Barfly Ventures LLC                                                                            Invoice 125858
07979 - 00002                                                                                  August 31, 2020


                                                                                      Hours            Rate       Amount
                                funds (1.7)
 08/07/2020   JWL     H         Prepare for (.2) and attend hearing on use of PPP      0.70         825.00        $577.50
                                loan proceeds (.5)

 08/07/2020   JHR     H         Attend 8/7 hearing re PPP.                             0.60         725.00        $435.00

                                                                                        4.30                     $3,487.50

  Ret. of Prof./Other
 08/03/2020   JWL     RPO       Review email from R. Hersch regarding terms of         0.30         825.00        $247.50
                                retention of Mastodon and respond regarding
                                changes to the order (.3)

                                                                                        0.30                      $247.50

  Stay Litigation [B140]
 08/07/2020   JHR     SL        Review order approving Innovo stay relief motion       0.10         725.00         $72.50

                                                                                        0.10                       $72.50

  TOTAL SERVICES FOR THIS MATTER:                                                                             $34,465.00
                   Case:20-01947-jwb          Doc #:322 Filed: 09/21/2020   Page 13 of 14


Pachulski Stang Ziehl & Jones LLP                                                  Page:    11
Barfly Ventures LLC                                                                Invoice 125858
07979 - 00002                                                                      August 31, 2020



 Expenses
 07/03/2020   CC         Conference Call [E105] AT&T Conference Call, JWL             19.38
 07/13/2020   CC         Conference Call [E105] AT&T Conference Call, JWL             10.40
 07/13/2020   CC         Conference Call [E105] AT&T Conference Call, JWL              1.07
 07/16/2020   CC         Conference Call [E105] AT&T Conference Call, JWL              7.59
 07/20/2020   CC         Conference Call [E105] AT&T Conference Call, JWL              2.96
 07/26/2020   TR         Transcript [E116] eScribers, Inv. 342483, KKY                40.80
 07/28/2020   CC         Conference Call [E105] AT&T Conference Call, JWL              6.41
 07/31/2020   CC         Conference Call [E105] AT&T Conference Call, JWL              4.38
 08/03/2020   LN         07979.00002 Lexis Charges for 08-03-20                        7.51
 08/04/2020   LN         07979.00002 Lexis Charges for 08-04-20                        2.67
 08/04/2020   LN         07979.00002 Lexis Charges for 08-04-20                       24.10
 08/20/2020   LN         07979.00002 Lexis Charges for 08-20-20                        1.60
 08/20/2020   LN         07979.00002 Lexis Charges for 08-20-20                       24.10
 08/21/2020   LN         07979.00002 Lexis Charges for 08-21-20                        1.60
 08/21/2020   LN         07979.00002 Lexis Charges for 08-21-20                       14.11
 08/24/2020   LN         07979.00002 Lexis Charges for 08-24-20                        1.60
 08/24/2020   LN         07979.00002 Lexis Charges for 08-24-20                       15.04
 08/24/2020   LN         07979.00002 Lexis Charges for 08-24-20                       14.11
 08/25/2020   LN         07979.00002 Lexis Charges for 08-25-20                        1.07
 08/25/2020   LN         07979.00002 Lexis Charges for 08-25-20                       13.28
 08/26/2020   LN         07979.00002 Lexis Charges for 08-26-20                       11.64
 08/29/2020   LN         07979.00002 Lexis Charges for 08-29-20                        7.52
 08/31/2020   PAC        Pacer - Court Research                                      122.90

   Total Expenses for this Matter                                                 $355.84
                  Case:20-01947-jwb           Doc #:322 Filed: 09/21/2020        Page 14 of 14


Pachulski Stang Ziehl & Jones LLP                                                         Page:    12
Barfly Ventures LLC                                                                       Invoice 125858
07979 - 00002                                                                             August 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        08/31/2020

Total Fees                                                                                             $34,465.00

Total Expenses                                                                                              355.84

Less Courtesy Discount                                                                                  $1,975.50

Total Due on Current Invoice                                                                           $32,845.34

  Outstanding Balance from prior invoices as of        08/31/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 125564                   07/31/2020                $81,370.00             $652.09                    $39,714.39

             Total Amount Due on Current and Prior Invoices:                                           $72,559.73
